DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 2 is objected to because of the following informalities:  “at least one filter elements extends… in line 7 should be changed to “element.”  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “a proximal segments… in line 2 should be changed to “segment.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “… a radial outward force in the range of 0.1N to 1.0N” in line 9, and the claim also recites “…a radial outward force in the range of 0.1N to 0.4N” which is the narrower statement of the range/limitation. Claim 10 also recites the broad recitation “… unconstrained diameter in the range of 20 mm to 40 mm” in line109, and the claim also recites “…unconstrained diameter is in the range of 25 mm to 35 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 10 and 12-21:  the claims first recites “…at least one filter element extends radially outwardly from the support… when unconstrained…” The claim subsequently recite “… the proximal segment extends at an angle of between 45o radially inwardly and 45o radially outwardly…” These limitations appear to be contradictory, as it is unclear how the filter could comprise a portion extending inwardly while at the same time extending outwardly.   Claims 13-21 depend from claim 12 and are indefinite for the same reason.  
Further in regards to claim 10: Applicant has disclosed that the forces applied by the filter elements depend upon the size of the vessel in which the device is implanted (page 24).  Therefore, it is unclear what properties of the device itself that Applicant is attempting to claim here.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-4, 6-9, and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent App. Pub. No. 2010/0185230 (Horan et al.).
Horan discloses a vascular filter device in Figures 157(b)-(e) that comprises a frame (60) having proximal and distal support hoops (61 and 62) and a filter supported on the support [0148].  The filter comprises filter elements each having a proximal segment (support hoops 70) connected to the support and a distal segment (64, 65, 66 and 67) temporarily restrained at an apex (71) when the filter elements are in a filtering closed position (see retaining pin 72; [0148]).  The filter elements extend radially outwardly with respect to a device longitudinal axis when unconstrained (see especially filter element 67 in Figure 157(g & h).  For clarification, each of the filter elements comprises the combination of a proximal segment in the form of hoop (70) (which can be described as two arms that have first segment connected to the support 61 and second segments connected to the other of the two arms) and a distal segment (64, 65, 66 and 67).  
Regarding claim 3: the filtering element defining a concave curve facing outwardly in the unconstrained configuration is best shown in Figure 157(h).  
Regarding claim 4: the proximal portions (70) of the filter elements can be described as having a V shape (note that the open ended language “comprising” encompasses shapes with additional components).  
In regards to claim 5: Horan discloses that the filtering elements may have varied thickness in order to provide additional radial conversion force [0205].
Regarding claim 6: Horan discloses the retaining pin or tie may be biodegradable ([0105], [0119], [0145], [0147]).  
Regarding claim 7: Horan discloses the holder is a flexible tie [0149] capable of moving between slack and taut configurations when the entire prosthesis moves from a compressed delivery configuration in a catheter [0098] to a filtering closed position.  Note that the language “such that it is slack when in a compressed delivery configuration and wherein the holder is taut and forms a planar structure in the filtering closed position” is a functional recitation that is not given full patentable weight, and not required to be explicitly disclosed by the prior art.  The capability of the Horan flexible tie to achieve these two configurations meets the claim requirements.
Regarding claims 8 and 11: the proximal portions (70) of the filtering elements are in alignment with the longitudinal axis in the unconstrained configuration while the distal portions (64, 65, 66, 67) extend radially outwardly, as best shown in Figure 157(h).  This is a non-planar path.
Regarding claim 9, the filter element have a reception space for the pin (72) (see Figures 157e-f; [0148]; also see description of eyelets for receiving a holder [0099] and [0129]).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 and 12-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horan et al.
Regarding claims 10 and 12: Horan fails to disclose the proximal segment of a filter element has a length of less than 10mm.  It is known in the art that the anatomy of blood vessels varies widely in size due to patient height, weight, health, location in the body, obstructions, abnormalities, etc. Therefore it would have been an obvious matter of design choice to configure the length of the first segments of the Horan device to be less than 10mm in order to optimize the dimensions of the device for the anatomy of a particular patient. Such a modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Horan is directed towards the same endeavor as the claimed invention and would work equally well with the claimed dimensions in some existing patient.   
Further in regards to claim 10: Applicant has disclosed that the forces applied by the filter elements depend upon the size of the vessel in which the device is implanted (page 24).  Therefore, the Horan device is considered to be capable of applying forces to a surrounding vessel wall when implanted in some existing vessel that are in the claimed range.    
Further in regards to claim 12: the proximal portions (70) of the filtering elements are in alignment with the longitudinal axis in the unconstrained configuration (which is an angle of 0) while the distal portions (64, 65, 66, 67) extend radially outwardly at an acute angle, as best shown in Figure 157(h).   While Horan fails to specify this angle is in the range of 5o to 60o, such as a modification merely involves an obvious matter of design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 13-15: Horan fails to explicitly disclose the length of the filter elements.  It is known in the art that the anatomy of blood vessels varies widely in size due to patient height, weight, health, location in the body, obstructions, abnormalities, etc.  It would have been an obvious matter of design choice to configure the proximal segment to have a length of less than 7mm, the distal segments to have a length between 10 mm – 40 mm, and the total length of the filter elements to be in the range of 15 mm-30mm, order to tailor the device for a particular application based on patient anatomy.  Such a modification would have involved a mere change in size of a component, which is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   
Regarding claim 16: the distal portions (64, 65, 66, 67) clearly extend radially outwardly at an acute angle, as best shown in Figure 157(h).   While Horan fails to specify this angle is in the range of 10o to 45o, such as a modification merely involves an obvious matter of design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 17: Each of the filter elements comprises the combination of a proximal segment in the form of hoop (70), which can be described as two arms that have first segment connected to the support 61 and second segments connected to the other of the two arms.  
In regards to claim 18: Horan discloses that the filtering elements may have varied thickness (or circumferential width) in order to provide additional radial conversion force at their connection points to the frame [0205].
Regarding claim 19: Horan discloses the retaining pin or tie may be biodegradable ([0105], [0119], [0145], [0147]).  
Regarding claim 20: Horan discloses the holder is a flexible tie [0149] capable of moving between slack and taut configurations when the entire prosthesis moves from a compressed delivery configuration in a catheter [0098] to a filtering closed position.  Note that the language “such that it is slack when in a compressed delivery configuration and wherein the holder is taut and forms a planar structure in the filtering closed position” is a functional recitation that is not given full patentable weight, and not required to be explicitly disclosed by the prior art.  The capability of the Horan flexible tie to achieve these two configurations meets the claim requirements.
Regarding claim 21: the proximal portions (70) of the filtering elements are in alignment with the longitudinal axis in the unconstrained configuration while the distal portions (64, 65, 66, 67) extend radially outwardly, as best shown in Figure 157(h).
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,687,930. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the present application are anticipated by the claims of the ‘930 patent.  The ‘930 patent claims are more specific and define a narrower scope with additional limitations that are not present in the instant claims, such as “exactly one filter”, “proximal hoop”, “distal hoop” and “Y-shaped filter elements.”  The narrower scope of the ‘930 claims encompass the broader scope of the current claims.  Although the ‘830 claims do not recite the ranges of length in claims 14 and 15 and the angle of claim 16, these limitations are considered to be obvious modifications of the dimension ranges recited in claims 1, 5, and 11 of ‘930.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771